Case: 17-40653      Document: 00514576941         Page: 1    Date Filed: 07/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 17-40653                             FILED
                                  Summary Calendar                       July 30, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JERRY W. WILLIAMS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:00-CR-53-1


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Following a 2001 jury trial, Jerry W. Williams was convicted of 14 counts
of making a false statement and sentenced to serve six months in prison and a
two-year term of supervised release and to pay restitution, a fine, and an
assessment. Now, we consider his challenge to the district court’s denial of his
motion to unseal records, to reconsider his restitution and fine, and to order




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40653    Document: 00514576941     Page: 2   Date Filed: 07/30/2018


                                 No. 17-40653

that his name be removed from the Credit Alert Verification and Reporting
System.
      Insofar as Williams attempts to challenge other judgments or orders in
this action, we will not consider these challenges due to lack of timely notices
of appeal. See Manrique v. United States, 137 S. Ct. 1266, 1271-72 (2017).
United States v. Pesina-Rodriguez, 825 F.3d 787, 788 (5th Cir. 2016); United
States v. Hernandez-Gomez, 795 F.3d 510, 511 (5th Cir. 2015). Williams’s
appeal is thus DISMISSED to the extent he seeks to challenge judgments or
orders other than the district court’s denial of his motion to unseal records, to
reconsider his restitution and fine, and to order that his name be removed from
the Credit Alert Verification and Reporting System.           Additionally, the
Government’s motion to dismiss is GRANTED insofar as it seeks dismissal of
the appeal of these orders and judgments.
      Williams fails to address the reasoning underlying the order that is
properly before us in this appeal, which puts him in the same position as if he
had not appealed the judgment at all. Brinkmann v. Dallas Cnty. Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Accordingly, the district
court’s denial of his motion to unseal and to reconsider his fine and restitution
is AFFIRMED.      The Government’s motion for summary affirmance or an
extension of time to file a brief is DENIED.




                                       2